  

CDM Emission Reductions

Purchase Agreement

 

by and between

 

Puresphere Ltd.

 

and

 

Vattenfall Energy Trading Netherlands N.V.

 

dated

 

16 January 2012

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I           DEFINITIONS; INTERPRETATION; HEADINGS; SCHEDULES        
Section 1.01 Definitions 5 Section 1.02 Interpretation; Headings; Schedules 11  
    ARTICLE II           CONDITIONS PRECEDENT         Section 2.01 Conditions
Precedent 12 Section 2.02 Waiver 13 Section 2.03 Date for fulfilling conditions
13 Section 2.04 Progress report 13       ARTICLE III           PURCHASE AND SALE
AND INCLUSION OF ADDITIONAL CPAs         Section 3.01 Purchase and Sale of
Certified Emission Reductions 13 Section 3.02 Eligibility and Equivalent Rate 13
Section 3.03 Purchase and Sale of Non-Eligible ERs 13 Section 3.04 Delivery
Amount 14 Section 3.05 Delivery to a Third Party 14 Section 3.06 Inclusion of
additional CPAs 14     14 ARTICLE IV           PRICE AND PAYMENT         Section
4.01 Unit Price 15 Section 4.02 Payment 15 Section 4.03 Form of Payment 15
Section 4.04 Costs and Payment for Project costs 15 Section 4.05 Taxes 16      
ARTICLE V           VALIDATION AND REGISTRATION; BASELINE         Section 5.01
Validation by the Designated Operational Entity 16 Section 5.02 Validation and
Registration 16 Section 5.03 Baseline 17       ARTICLE VI           MONITORING
PLAN         Section 6.01 Monitoring Plan 17 Section 6.02 Monitoring Report 17
Section 6.03 Amendments to Monitoring Plan 18

 

2

 

 

ARTICLE VII           INITIAL VERIFICATION, VERIFICATION AND CERTIFICATION      
  Section 7.01 General Requirements 18 Section 7.02 Designated Operational
Entity 18 Section 7.03 Initial Verification 18 Section 7.04 Verification and
Certification 18       ARTICLE VIII           PROJECT OPERATION AND MANAGEMENT  
      Section 8.01 Project Operation and Management 18       ARTICLE IX        
  CERTIFIED EMISSION REDUCTIONS         Section 9.01 Authorisation 19 Section
9.02 General Communication 19 Section 9.03 Establishment of Account 19 Section
9.04 Delivery of CERs 19 Section 9.05 Transfer of Legal Title 19       ARTICLE X
          REPRESENTATIONS AND WARRANTIES         Section 10.01 Seller
Representations   Section 10.02 Buyer Representations 20     21 ARTICLE XI      
    FAILURE TO GENERATE OR TRANSFER THE DELIVERY AMOUNT         Section 11.01
Production Failure or Transfer Failure 21       ARTICLE XII           RIGHTS IN
THE EVENT OF GROSS NEGLIGENCE, FRAUD OR WILFUL MISCONDUCT         Section 12.01
Rights in the Event of Gross Negligence, Fraud or Wilful Misconduct 22      
ARTICLE XIII           EVENTS OF DEFAULT         Section 13.01 Events of Default
22       ARTICLE XIV           TERMINATION         Section 14.01 Suspension on
Default 23 Section 14.02 Termination on Default 23 Section 14.03 Non-Default
Termination 23 Section 14.04 Cost on default and on Non-Default Termination 24
Section 14.05 Automatic Termination 24

 

3

 

 

ARTICLE XV           MISCELLANEOUS PROVISIONS         Section 15.01 Amendments
to the Agreement 24 Section 15.02 Confidentiality 24 Section 15.03 Notices 25
Section 15.04 Evidence of Authority 25 Section 15.05 Assignment 25 Section 15.06
Survival of Provisions 25 Section 15.07 Execution in counterparts; Language 25
Section 15.08 Entire Agreement 25 Section 15.09 Severability 26 Section 15.10
Governing Law 26 Section 15.11 Arbitration 26 Section 15.12 Waiver of Sovereign
immunity 26     26 SCHEDULES         Schedule 1 Description of the Project 27
Schedule 2 Costs and Expenses 28 Schedule 3 Key Commercial Terms 29

 

4

 

 

EMISSION REDUCTIONS PURCHASE AGREEMENT 

 

Puresphere Ltd. a company incorporated under the laws of Israel, with its
registered address at c/o BPure, Ltd., 114 Yigal Alon St., Tel Aviv, Israel
67892 (the “Seller")

 

and

 

Vattenfall Energy Trading Netherlands N.V., a company with limited liability
incorporated under the laws of the Netherlands, with its registered address at
Spaklerweg 20, 1096 BA Amsterdam, the Netherlands, (the "Buyer") 

 

WHEREAS:

 

A.The Host Country has ratified the United Nations Framework Convention on
Climate Change (the "UNFCCC") and has approved the Protocol that was adopted at
the Third Conference of the Parties to the UNFCCC in Kyoto, Japan on December
11, 1997 (the "Kyoto Protocol").

 

B.The Seller intends to carry out the Project, as described in Schedule 1 and
the Programme of Activities Design Document, which is expected to result in
reduction in greenhouse gas emissions that are additional to any that would
occur in the absence of the Project.




C.The Seller wishes to sell, and the Buyer wishes to purchase, upon the terms
and conditions of this Emission Reductions Purchase Agreement (this
"Agreement"), Certified Emission Reductions generated by the Project.

  

The Parties hereby agree as follows:

 

ARTICLE I

 

Definitions; Interpretation; Headings; Schedules

 

Section 1.01 Definitions

 

Unless the context otherwise requires, the following capitalised terms shall
have the following meanings wherever used in this Agreement and its preamble:

 

“Adaptation Share of Proceeds” means the deduction of 2% of the certified
emission reductions (CERs) generated by the project each year used to fund
measures in developing country Parties to the Protocol that will assist them in
adapting to the adverse effects of climate change as set by the COP in 17/CP.7
or any other deduction that in the future will replace the Adaptation Share of
Proceeds.

 

“Administration Share of Proceeds” means a charge of:

(i) USD 0.10 per CER for the first 15,000 tonnes of CO2 equivalent for which
issuance is requested in a given year;

(ii) USD 0.20 per CER for any amount in excess of 15,000 tonnes of CO2
equivalent for which issuance is requested in a given year (7/CMP.1, paragraph
37) or any other charge that in the future will replace the Administration Share
of Proceeds.

 

5

 

 

“Advance Payment” means a payment, which the Buyer will make to cover certain
costs and expenses, in accordance with Section 4.04 (b) in conjunction with
Schedule 2. 

 

"Bankruptcy Proceedings" means, in relation to any person:

 

(a)the making of an assignment or arrangement for the benefit of creditors;

 

(b)the filing of a petition or commencement of proceedings under any bankruptcy
or similar law, or having such a petition filed against such person, which
petition is not dismissed for a period of 30 days;

 

(c)the levy of an attachment for execution against the whole or any material
part of its assets;

 

(d)such person becoming (or is, or could be, deemed by law or a court to be)
insolvent or unable to pay its debts; or

 

(e)such person stops, suspends or threatens to stop or suspend payment of all or
a material part of its indebtedness or begins negotiations or takes any other
step with a view to the deferral, rescheduling or other readjustment of all or a
material part of its indebtedness.

 

"Baseline" means the scenario that reasonably represents the anthropogenic
emissions by sources of GHGs that would occur in the absence of the Project as
described in the International Rules.

 

"Baseline Study" means a written report of the Baseline prepared as part of the
Programme of Activities Design Document.

 

"Buyer's Account" means an account established or nominated by the Buyer in the
CDM Registry or a National Registry, as notified in writing by the Buyer to the
Seller from time to time, to which CERs are to be Delivered and includes any
other registry or account under any International Rules or other international
or national regimes as the Buyer may direct as notified in writing by the Buyer
to the Seller from time to time as specified in Schedule 3.

 

“Buyer’s Replacement Costs” means the liquidated damages payable by Seller
pursuant to Section 3.05 or Section 12.01 and shall be calculated in accordance
with Section 3.05 (c).

 

“Business Day” means a day on which the banks in the capital city of the Host
Country, in Israel and The Netherlands are open for general business.

 

"Carbon Dioxide Equivalent" or "CO2e" means the base reference for the
determination of global warming potential of Greenhouse Gases in units of carbon
dioxide.

 

“CDM Executive Board” means the executive board of the Clean Development
Mechanism that is constituted under Article 12, paragraph 4 of the Kyoto
Protocol.

 

“CDM Programme Activity” or “CPA” means individual project units that can be
added to

a registered PoA under the CDM.

 

"Certification" and "Certified" each means the written assurance by the
Designated Operational Entity that, during a specified time period, the Project
has achieved the GHG Reductions as reported in the Verification Report.

 

"Certification Report" means a report submitted by the Designated Operational
Entity to the CDM Executive Board containing the Designated Operational Entity's
Certification.

 

6

 

 

"Certified Emission Reduction" or "CER" is a unit, allowance or other right
eligible for compliance purposes under the EU-ETS issued pursuant to the CDM and
/ or the International Rules which is equal to one tonne CO2e, together with all
rights, title and interest in, and other associated benefits arising or
occurring in relation to such CER which term, for the avoidance of doubt shall
include Contract CERs.

 

"Clean Development Mechanism" or "CDM" means the mechanism referred to in
Article 12 of the Kyoto Protocol.

 

"Commissioning" or "Commissioned" means the satisfactory completion of the
Project by the Seller in accordance with such procedures and tests as from time
to time constitute usual and prudent industry standards and practices to
demonstrate to the reasonable satisfaction of the Buyer that the Project is
capable of commercial operation and of generating GHG Reductions for the purpose
of, inter alia, this Agreement.

 

"Consents" means any consent, authorisation, registration, filing, license,
permit, approval, agreement, authority or exemption from, by or with a competent
authority, required for the construction, maintenance and operation of the
Project.

 

"Contract CERs" has the meaning given to it in Schedule 3.

 

“Coordinating” or “Managing Entity” or “CME” means the key private or public
entity responsible for the operational and management arrangements of a PoA in
the CDM, for the drafting of PoA documents and for the monitoring of emission
reductions.

 

"COP/MOP" means the Conference of the Parties to the UNFCCC serving as the
Meeting of the Parties to the Kyoto Protocol.

 

"Crediting Period" means the period in which GHG Reductions from the Baseline
are Verified and Certified by a Designated Operational Entity for the purpose of
Issuance of CERs and which shall commence after the first Emission Reductions
are generated by the Project.

 

“Delivery or Delivered” means the completed delivery of the applicable number of
CERs to be forwarded by the Seller to the Buyer’s Account under this Agreement
and in accordance with the International Rules.

 

"Delivery Amount" means all of the CERs generated by the Project in each Year.
An estimation of the volume to be Delivered per Year is stipulated in Schedule
3.

 

"Delivery Date" means each Delivery Date as specified in Schedule 3 of the
Agreement.

 

“Delivery Period” means the period as indicated in Schedule 3.

 

“Designated National Authority” or “DNA” In accordance with the provisions of
paragraphs 37 (a) and 40 (a) of the CDM modalities and procedures, the
registration of a Project can only take place once approval letters (“LoA’s”)
are obtained from DNAs that are authorised by the UNFCCC.

 

"Designated Operational Entity" or "DOE" means an entity designated by the
COP/MOP, based on the recommendation by the Executive Board as qualified to
Validate proposed CDM project activities or to Verify and Certify GHG
Reductions.

 

“Directive” The Directive 2003/87/EC of the European Parliament and the Council
of October 13,2003 establishing a scheme for greenhouse gas emissions allowance
trading and amending Council Directive 96/61/EC, as amended from time to time.

 

"Emission Reductions" or "ERs" means any right, interest, credit, entitlement,
benefit or allowance to emit (present or future) arising from or in connection
with any GHG Reduction by the Project and includes any right that may be created
under any regulatory or legal regime as a result of the GHG Reductions
whatsoever.

 

7

 

 

“Environmental Impact Assessment” means an assessment of the possible positive
or negative impact that a proposed CPA may have on the environment, together
consisting of the natural, social and economic aspects. 

 

"EU Allowance” or “EUA" means an "allowance" as defined by the European
Parliament and of the Council in Directive 2003/87/EC of 13 October 2003
establishing a scheme for greenhouse gas emission allowance trading (the "EU
Emissions Trading Scheme" or "EU ETS"), as amended from time to time.

 

"Euro" or "€" means the lawful currency of the participating member states of
the European Union that have adopted the single currency in accordance with the
Treaty establishing the European Community, as amended by the Treaty on the
European Union.

 

"Event of Default" has the meaning ascribed thereto in Section 13.01.

 

"Executive Board" or “EB” means the executive board of the Clean Development
Mechanism that is established pursuant to the International Rules.

 

"Expiry Date" means the date, which is two months after the date on which
payment is made by the Buyer for the last Delivery Amount to be delivered
pursuant to this Agreement as stipulated in Schedule 3.

 

“Focal Point” means the entity nominated to the Executive Board by the Project
Participant(s) responsible for the communication with the Executive Board with
respect to the Project under the Modalities of Communication submitted to the
Executive Board, pursuant to Section 9.01 of this Agreement.

 

“Force Majeure” means, in respect of all Parties, any occurrence of Physical
Force Majeure or one or more of the following event(s) or circumstance(s) (only)
which are beyond the reasonable control of the affected Party acting (and having
acted) in accordance with prudent operating practice and which results in or
causes the failure of the affected Party to perform any of its obligations under
this Agreement:

 

act of the public enemy, war declared or undeclared, threat of war, terrorist
act, blockade, revolution, riot, insurrection, civil commotion or public
demonstration, provided that a lack of funds shall not be treated as an event of
Force Majeure.

 

"Global Warming Potentials" means the global warming potentials used to
calculate the carbon dioxide equivalence of Greenhouse Gases as accepted or
subsequently revised in accordance with Article 5 of the Kyoto Protocol.

 

"Greenhouse Gases" or "GHGs" means the six gases listed in Annex A to the Kyoto
Protocol.

 

"GHG Reduction" means the removal, limitation, reduction, avoidance,
sequestration or mitigation of GHGs emissions.

 

“Gross Negligence” means any act or omission, whether deliberate or not, which
in the circumstances (including both the probability and seriousness of the
consequences likely to result) would be regarded by those familiar with both the
Project activity and surrounding circumstances (including without limitation the
Sellers obligations under this Agreement) as amounting to the reckless
disregarding of the consequences, being more fundamental than a failure to
exercise proper skill and care.

 

"Host Country" means the country as stated in Schedule 1.

 

8

 

 

"Initial Verification Report" means a report commissioned by the DOE at the
earliest reasonable date after the physical commissioning of the Project to
ensure all Monitoring Plan-mandated data collection and management systems are
in place to allow subsequent successful Verification and Certification of the
GHG Reductions.

 

“International Transaction Log” means the electronic system established and
maintained by the Convention Secretariat under the International Rules to
monitor, inter alia, the validity of the transaction of CERs between Kyoto
Protocol parties.

 

"International Rules" means the UNFCCC, the Kyoto Protocol, the Marrakesh
Accords and any relevant decisions, guidelines, modalities and procedures made
pursuant to them (including any decisions of the Executive Board), and any such
successor international agreements, treaties or accords or any other
international scheme or recognised standard under which CERs are or will be
created, to the extent such international arrangements create CERs eligible for
compliance purposes under the EU-ETS.

 

"Issuance of CERs" means the issuance of CERs by the CDM registry administrator
of the specified quantity of CERs into the pending account of the Executive
Board in the CDM registry, upon being instructed to do so by the Executive
Board.

 

"Kyoto Protocol" means the protocol to the UNFCCC adopted at the Third
Conference of the Parties to the UNFCCC in Kyoto, Japan on December 11, 1997 as
may be amended.

 

"Letter of Approval" or “LoA” means the letter through which the Host Country
inter alia approves the Project for the purposes of Article 12 of the Kyoto
Protocol.

 

“Market Spot Price” means either:

 

(a) the average of the published closing prices for CER spot delivery contracts
traded on the Relevant Exchange calculated over a five (5) Trading Day period
beginning on the Trading Day following the relevant Delivery Date; or

 

(b) where there is no Relevant Exchange contract for Delivery of CERs for that
period, the average of three (3) quotations for the market price for CERs to be
Delivered on the relevant Delivery Date as obtained from three (3) independent
third party brokers selected by the Buyer and agreed to by the Seller.

 

"Marrakech Accords" means Decision 2/CP.7 through Decision 24/CP.7 inclusive of
the COP in its seventh session, held at Marrakech, Morocco from October 29 to
November 10, 2001.

 

“Modalities of Communication” or “MoC” means the document submitted to the
Executive Board nominating the Focal Point and the manner in which
communications with the Executive Board will be governed.

 

"Monitoring" means activities of collecting and recording data in accordance
with any relevant standards or conditions provided for under the International
Rules that allow the assessment of the GHG Reductions resulting from the Project
pursuant to the terms of the Monitoring Plan.

 

"Monitoring Plan" means the Monitoring Plan which is part of the Programme of
Activities Design Document and developed according to the requirements and
regulations of the International Rules.

 

"Monitoring Report" means a report provided by the Seller setting out the amount
of GHG Reductions generated by the Project during the previous Year conducted in
accordance with the Monitoring Plan and suitable for the responsible DOE to
issue a Certification Report.

 

“Non-Eligible ERs” means ERs generated by the Project which are not eligible
under the EU-ETS for the Buyers compliance purpose.

 

9

 

 

"Payment" means the amount set out in Section 4.02.

 

“Physical Force Majeure” means (except to the extent that any of the same arise
from an electrical or mechanical breakdown at the Project) the occurrence of
excessive lightning, fire, storm, flood, earthquake, accumulation of snow or ice
or explosion or acts of Third Parties which are beyond the reasonable control of
the affected Party acting (and having acted) in accordance with prudent
operating practice and which results in or causes the failure of the affected
Party to perform any of its obligations under this Agreement.

 

“Production Failure” means the failure to generate the Delivery Amount of GHG
Reductions in a given Year.

 

“Programme of Activities” or “PoA” means an umbrella structure including a
number of

CPAs (which can increase during the lifetime of a PoA) which can be registered
as a single project under the CDM as further described in EB 47, Annex 29,
paragraph 3.

 

"Project" means the project as described in Schedule 1 of this Agreement named
Landfill Gas Programme of Activities in Ghana, which initially includes the CPA
Oti Sanitary Landfill. Additional CPA’s can be included in the Project if
accepted by the Buyer according to the procedure set out in Section 3.06.

 

"Project Commissioning Date" means the date as indicated in Schedule 1.

 

"Programme of Activities Design Document" or "PoADD" means a description of the
Project submitted for Validation in accordance with the International Rules.

 

“Project Participant” means an entity authorised by a Designated National
Authority to participate in a CDM project activity and listed by the CDM
Executive Board as such in relation to that project activity.

 

"Registration" or "Registered" means the formal acceptance by the Executive
Board of a Project as a CDM project activity.

 

“Relevant Exchange” means either:

 

(a) BlueNext SA or the European Climate Exchange (ECX), whichever exchange has
the greater trading volume for CER spot delivery contracts (in terms of the
value of CER spot delivery contracts traded) in the 30 Trading Days prior to the
relevant Delivery Date; or

 

(b) such other exchange as may be agreed by the Parties in writing.

 

“Sellers Cash Account” means the account as stipulated in Schedule 3.

 

"Taxes" means all national, state, regional, provincial, local, foreign and
other net income, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, license, lease, service, service use withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
windfall profits, fuel, gas import, customs, duties or other taxes, fees,
assessments or charges of any kind whatsoever imposed by any governmental
entity, whether in effect at the time of this Agreement or thereafter imposed,
together with any interest and any penalties, additions to tax or additional
amounts with respect thereto.

 

"tCO2e" means metric tonnes of Carbon Dioxide Equivalent.

 

"Third Party" means a party other than the Buyer and the Seller.

 

10

 

 

“Trading Day” means any day other than a Saturday, Sunday or public holiday on
which the Relevant Exchange is open for general business.

 

"Transfer Failure" means the failure, for any reason, of the Seller to have
Delivered to the Buyer a number of CERs equivalent to the Delivery Amount for a
particular Year that were Issued by the UNFCCC as per the Monitoring Report for
that particular Year.

 

“Transfer System Failure” means a failure of the central systems or processes
established under the International Rules, including the CDM registry, the CITL
and/or the International Transaction Log, beyond the control of the Parties that
prevents transfer of the CERs into the Buyer's Registry Account under, and in
accordance with, the International Rules, which the Parties can not overcome
after using all reasonable efforts, but does not include the situation where the
CDM Executive Board can Issue CERs into the Buyer's temporary Registry Account
in the CDM Registry.

 

“Unauthorised Transfer” means any transfer by the Seller of CERs generated
through the Project to a Third Party other than Buyer or Buyer’s designated
party.

 

“Unauthorised Transfer Amount” means the amount of CERs generated by the Project
subject to an Unauthorised Transfer;

 

"United Nations Framework Convention on Climate Change" or "UNFCCC" means the
United Nations Framework Convention on Climate Change adopted in New York on May
9, 1992.

 

"Unit Price” means the price in Euro for each Contract CER measured in tCO2e as
defined in Schedule 3.

 

"Validation" and "Validated" each means the process of independent evaluation of
the Project by a DOE against the requirements of the CDM in accordance with the
International Rules.

 

"Validation Report" means a written report prepared by the DOE of the
Validation.

 

"Verification" and "Verified" each means the periodic independent review and ex
post determination by a DOE of GHG Reductions monitored in accordance with the
Monitoring Plan that have occurred during the relevant period as a result of the
Project being carried out in accordance with the International Rules.

 

"Verification Report" means a written report prepared by the DOE of the
Verification, which independently assesses the Monitoring Report and the amount
of GHG Reductions generated by the Project for the preceding monitoring period.

 

"Year" means a calendar year commencing January first (1st) and ending December
thirty-first (31st).

 

Section 1.02 Interpretation; Headings; Schedules

 

(a)In this Agreement unless the context requires another meaning, a reference:

 

(i)to any document (including this Agreement) is to that document as varied,
amended, novated, ratified or replaced from time to time;

 

(ii)to any Party includes that Party's executors, administrators, successors and
permitted assigns, including any person taking by way of novation and, in the
case of a trustee, includes any substituted or additional trustee;

 

(iii)to the singular includes the plural and vice versa, and to a gender
includes all genders;

 

11

 

 

(iv)to a Party means a Party to this Agreement, and to an Article, Section or
Schedule is to an Article, Section or Schedule of this Agreement (unless
specified otherwise); and

 

(v)to any International Rules, statute or to any treaty or statutory provision
includes any statutory modification or re-enactment of it or any treaty or
statutory provision substituted for it, and all protocols, rules, modalities,
guidelines, procedures, ordinances, by-laws, regulations, rules and statutory
instruments (however described) issued under it.

 

(b)The terms of this Agreement shall be interpreted in a manner that is
consistent with the International Rules.

 

(c)The Schedules to this Agreement are an integral part hereof.

 

(d)The headings of the Articles and Sections are inserted for convenience of
reference only and do not affect the interpretation of this Agreement.

 

ARTICLE II

 

Conditions Precedent

 

Section 2.01 Conditions Precedent

 

The rights and obligations of Delivery and Payment of CERs are conditional upon
each of the following occurring:

 

(a)the grant of all necessary Consents and such Consents being in full force and
effect;

 

(b)the Seller has provided the Buyer with a signed statement of Modalities of
Communication with the Executive Board and the UNFCCC secretariat confirming
that the Buyer will be the Sole Focal Point for all communications with the
Executive Board before the Project being submitted for Registration;

 

(c)the Project to be Commissioned and operational;

 

(d)The first CPA (Oti Sanitary Landfill) has achieved Commissioning by 1
December 2012 and is capable of generating CERs;

 

(e)The second CPA has achieved Commissioning by 1 December 2013 and is capable
of generating CERs;

 

(f)At least two CPAs (including Oti Sanitary Landfill) have been included in the
Project by 1 December 2013;

 

(g)the Project to be positively Validated and successfully Registered;

 

(h)the Buyer to be authorised by the DNA of the Netherlands to participate in
the Project;

 

(i)the Host Country to issue the Letter of Approval which shall include the
Buyer as a Project Participant; and

 

(j)the Buyer has obtained all internal approvals from its board of directors,
for which it will use its reasonable efforts to obtain promptly after this
Agreement is executed.

 

12

 

 

Section 2.02   Waiver

 

The conditions set forth in Section 2.01 sub-sections a - j (inclusive) are for
the benefit of, and may only be waived or deferred by, the Buyer.

 

Section 2.03    Date for fulfilling conditions

 

If not all conditions set forth in Section 2.01 sub a, b, c, d, g, h and i have
been satisfied (or waived) by the Buyer before 1 December 2012,or, if the
conditions set forth in Section 2.01 sub sub e and f have not been satisfied (or
waived) before, 1 December 2013, this Agreement shall not become binding and
enforceable. If the condition in Section 2.01 sub j has not been satisfied (or
waived) by the Buyer 2 months after the Date of this Agreement, this Agreement
shall not become binding and enforceable. Following non-fulfillment of any
conditions precedent under this section, the Parties will have no further rights
or obligations under this Agreement, unless as otherwise provided in this
Agreement.

 

Section 2.04    Progress report

 

The Seller shall provide a report every 60 calendar days following the date of
this Agreement or at such other time as the Buyer may reasonably request,
setting out the Seller’s progress toward fulfilling the conditions precedent set
forth in Section 2.01 and relevant actions taken or events occurring since the
latest such report and a statement of reasonable expectations as to whether and
when each such condition precedent that has not yet been fulfilled will be
fulfilled.

 

ARTICLE III

 

Purchase and Sale and Inclusion of Additional CPAs

 

Section 3.01   Purchase and Sale of Certified Emission Reductions

 

The Seller agrees to sell and deliver to the Buyer and the Buyer agrees to
purchase and accept from the Seller the Delivery Amount of Contract CERs. All
Contract CERs to be Delivered under this Agreement shall be net of the Adaption
Share of Proceeds.

 

Section 3.02   Eligibility and Equivalent Rate

 

Each individual CER shall be eligible under the EU-ETS and for the Buyer’s
compliance purposes under the EU-ETS shall be required to be equivalent to one
EUA. If an exchange rate for CERs vis-à-vis EUAs is introduced under the
International Rules, indicating the amount of CERs necessary to qualify as the
equivalent of one EUA for Buyer’s compliance purposes under the EU-ETS (the “EUA
Equivalent Rate”), the purchase price for CERs will be determined by dividing
the Unit Price by such EUA Equivalent Rate.

  

Section 3.03   Purchase and Sale of Non-Eligible ERs 

 

(a)If the CERs generated by the Project are not eligible under the EU-ETS for
the Buyer’s compliance purposes, the Seller grants the Buyer the right, but not
the obligation, to purchase any Non-Eligible ERs.

 

(b)The Buyer may exercise its right to purchase such Non-Eligible ERs for all or
part of the Non-Eligible ERs issued or to be issued in respect of the Project by
serving the Seller an exercise notice.

 

(c)The Parties agree that all terms and conditions, procedures and any remedies
regarding any purchase of Non-Eligible ERs pursuant to this Section 3.03 will be
analogous to the terms and conditions, procedures and remedies applicable to the
purchase of CERs as set out under this Agreement (except for the Unit Price as
provided for in Schedule 3). For purpose of this Section 3.03 all references to
“CER” in this Agreement shall be deemed references to Non-Eligible ERs and all
terms and conditions in this Agreement applicable to CERs (except for the Unit
Price) shall be read and construed accordingly.

 

13

 

 

(d)In the event that the Buyer does not exercise its right to agree to purchase
all the Non-Eligible ERs then the Seller may sell the Non-Eligible ERs to a
third party buyer.

 

 

Section 3.04 Delivery Amount

 

During the Delivery Period the Seller shall have the Project generate the
Delivery Amount set out in Schedule 3 and have Contract CERs corresponding to
these GHG Reductions issued and Delivered to the Buyer at the given Delivery
Date according to Schedule 3. 

 

Section 3.05 Delivery to a Third Party

 

(a)If CERs generated through the Project are Delivered to a Third Party other
than Buyer or Buyer’s designated party ("Unauthorised Transfer"), then in
addition to Buyer’s remedies provided under this Agreement, the Seller shall pay
mark to market damages per CER to Buyer as liquidated damages (“Buyer’s
Replacement Costs").

 

(b)As soon as the Buyer becomes aware of an actual Unauthorised Transfer it may,
at its absolute discretion and by notice to the Seller calculate and require the
Seller to pay to it Buyer’s Replacement Costs within 20 Business Days of that
notification.

 

(c)Buyer’s Replacement Costs shall be calculated as the sum of:

 

(i)an amount equal to the product of:

 

(a)the Market Spot Price less the Unit Price; and

 

(b)the Unauthorised Transfer Amount; plus

 

(ii)the amount of such reasonable costs and expenses which the Buyer incurs in
respect of the Unauthorised Transfer Amount (including broker fees, recovery
costs, commissions and legal fees), plus

 

(iii)an administrative fee of EUR 1.50 for each undelivered Contract CER.

 

Section 3.06 Inclusion of additional CPAs

 

(a)The Seller shall notify the Buyer in writing if they wish to add an
additional CPA to the Project. Such notification shall include detailed
information about the CPA and the estimated delivery amount per year for the
additional CPA. Schedule 4 sets out a non-exhaustive list of additional CPAs to
be included in the Project.

 

(b)Upon receipt of the notification, the Buyer shall have 60 Business Days to
approve the additional CPA. If the Buyer approves the additional CPA, the
Parties shall sign a written confirmation, which shall be attached as Schedule 5
to this Agreement (the “Confirmation Schedule”). The Confirmation Schedule shall
include condition precedents regarding the positive outcome of the Environmental
Impact Assessment and a schedule regarding annual and total expected Delivery
Amount.

 

(c)Upon signature of the Confirmation Schedule and fulfilment of the conditions
precedents, the CPA will be included in the Project and all references to the
Project in this Agreement will be deemed to be a reference to the Project
including the additional CPA.

 

14

 

 

(d)All communication under this Section 3.06 shall be in writing and it will be
in the Buyers sole discretion to approve or not approve an additional CPA as
part of the Project. No additional CPA shall be approved unless the Buyer has
expressed its approval in the Confirmation Schedule.

 

(e)The cost in relation to additional CPAs is set out in Section 4.04 and
Schedule 2.

 

(f)If the Buyer rejects an additional CPA, the Seller shall be at liberty to
Commission such CPA and sell and deliver its CERs to another purchaser without
having to make any accounting to or grant any participation to the Buyer in any
revenues or CERs from such CPA except to the extent that the Buyer has made a
direct payment for the CPA-DD in respect of such CPA and as described in
sub-paragraph (f) below. In the case where the Buyer made a payment in respect
of such CPA, the Seller will reimburse the Buyer 100% of such costs out of the
proceeds it receives from the sale of the CERs of such CPA.

 

(g)In addition, the Seller will use its reasonable endeavours to comply with any
requirements to be imposed by the DOEs retained by the Parties hereto to provide
validation and verification services in order to enable such DOEs to fulfil
their contractual obligations in respect of those CPAs that the Seller has
accepted.

  

ARTICLE IV

 

Price and Payment

 

Section 4.01 Unit Price

 

The Buyer shall pay the Seller the Unit Price as set out in Schedule 3.

  

Section 4.02 Payment for CERs

 

(a)The Payment shall be equal to the sum of the number of the Delivered Contract
CERs multiplied by the Unit Price.

 

(b)The Buyer agrees to pay in accordance with the terms of this Agreement the
Payment within 20 Business Days after receipt of the invoice from the Seller
(such invoice to be issued after Delivery).

  

Section 4.03 Form of Payment

 

Payments will be made by the Buyer in Euros to the Seller’s Cash Account or to
the order of the Seller.

 

Section 4.04 Costs and Payment for Project costs

 

(a)Schedule 2 sets out the payment schedule and which Party (the Seller or the
Buyer) will bear the costs and expenses in connection with the Project and any
additional CPAs including but not limited to Environmental Impact Assessment,
Validation, Registration, Verification and PoADD drafting (a “Cost Item”). In
the event that Schedule 2 does not arrange for certain costs and charges to be
paid by the Seller or the Buyer or in the event that the cost for a Cost Item
exceeds the Maximum Cost (as indicated in Schedule 2), these costs shall be for
the account of the Seller.

 

15

 

 

(b)To the extent that it is stipulated in Schedule 2 that the relevant costs and
expenses are to be refunded by the Seller to the Buyer, the payments made by the
Buyer in view of these costs and expenses are to be considered as an Advance
Payment. The Advance Payment shall be evidenced with a copy of the relevant
invoices and will be deducted from the payments of CERs due by the Buyer to the
Seller from the Deliveries of Contract CERs. [redacted]. Notwithstanding the
above, if all or part of the Advance Payment made within two (2) years from the
date of this Agreement have not been deducted from such payments of CERs during
such two-year period, then the Seller shall automatically and promptly reimburse
the remaining Advance Payment to the Buyer within five (5) Business Days after
notification from the Buyer to do so. In addition, in case of termination of the
Agreement following an Event of Default where the Seller is the defaulting party
or an Event of Gross Negligence, Fraud or Wilful Misconduct in accordance with
Section 12.01 or a Force Majeure in accordance with Section 14.03, the Seller
shall reimburse to the Buyer the Advance Payment.

 

(c)Schedule 2 also sets out when a Party shall pay the cost or expense (“Payment
Milestone”) as mentioned in Section 4.04 (a). Upon a Payment Milestone, the
Paying Party shall pay the cost by wire transfer to the party’s (as indicated in
Schedule 2) bank account on the thirtieth (30th) Business Day following the end
of the calendar month during which the Payment Milestone occurred. The payment
is subject to receipt of the corresponding invoice (being understood that no
payment shall be made before expiry of a fifteen (15) Business Days period
following receipt of each invoice).

 

(d)Notwithstanding Section 4.04 (b), should the outcome of the Environmental
Impact Assessment for a CPA be negative, the cost and expenses paid by the Buyer
for that CPA shall be repaid by the Seller to the Buyer according to the payment
procedure in Section 4.04 (c).

 

 

(e)Each Party will bear its own costs and expenses in connection with the
preparation, negotiation and execution of this Agreement.

 

(f)The Seller will pay the Administrative Share of Proceeds for all CERs
Delivered.

 

Section 4.05 Taxes

 

Any Taxes that may be payable with regard to (i) the Project and (ii) the sale,
purchase and transfer of CERs on or before Delivery of CERs pursuant to this
Agreement shall be borne by the Seller. Any Taxes arising after Delivery of CERs
shall be borne by the Buyer. 

 

ARTICLE V

 

Validation and Registration; Baseline

 

Section 5.01 Commencement of PoADD and Validation by the Designated Operational
Entity

 

The Seller shall commence the preparation of the PoADD and first CPA within
fifteen (15) business days from the date hereof and shall select and contract
with a DOE to undertake Validation of the Project in mutual agreement with the
Buyer and evidenced by a written approval in the form of a notice sent by the
Buyer to the Seller.

 

Section 5.02 Validation and Registration

 

(a)The Seller shall prepare the Programme of Activities Design Document,
including the Baseline Study, and submit the Programme of Activities Design
Document in English and any supporting documents as meant in paragraph 37 of
Decision 17/CP.7 of the Marrakesh Accords and any other relevant International
Rules to the DOE for Validation in mutual agreement with the Buyer and evidenced
by a written approval in the form of a notice sent by the Buyer to the Seller.

 

16

 

 

(b)The Seller shall, after the written approval of the Buyer (in the form of a
notice sent by Buyer to the Seller) instruct the DOE to submit a request for
Registration to the Executive Board in the form of a Validation Report. In the
event that (i) the DOE determines that the Project does not meet Validation
requirements, or (ii) the Executive Board does not accept Registration of such
Project, then the Seller shall make appropriate revisions and resubmit such
Project for Validation and subsequent Registration if requested by the Buyer by
a written notice.

 

Section 5.03 Baseline

 

In the event that a renewal of the Baseline is required by the International
Rules at any time, the Seller shall arrange for such renewal of the Baseline if
requested by the Buyer by a written notice. 

 

ARTICLE VI

 

Monitoring Plan

 

Section 6.01 Monitoring Plan

 

The Seller shall:

 

(i)fully implement the Monitoring Plan according to the requirements of the
UNFCCC no later than the date of Commissioning;

 

(ii)install, operate and maintain the facilities and equipment, and employ and
train staff, necessary for gathering all such data as may be required by the
Monitoring Plan;

 

(iii)establish and maintain data measurement and collection systems for all
indicators listed in the Monitoring Plan;

 

(iv)observe, implement and meet all other requirements contained in the
Monitoring Plan, in particular those pertaining to environmental and social
performance and operational management systems; and

 

(v)ensure the Project is maintained and prepared to allow for Verification and
Certification as required by the Monitoring Plan.

 

Section 6.02 Monitoring Report

 

(a) Each Year the Seller shall, within 30 calendar days after the end of that
Year and prior to sending it to the DOE provide the Buyer with a Monitoring
Report; and

 

(b) The Seller will provide the Buyer every 3 months with a report on the status
of the Project and expected CER production on an informal basis.

 

17

 

 

Section 6.03 Amendments to Monitoring Plan

 

The Buyer and Seller may introduce amendments to the Monitoring Plan:

 

(a)when such amendments are necessary to reflect any guidelines for Monitoring,
Verification and reporting under International Rules;

 

(b)when such amendments appear warranted by concerns identified by the DOE; or

 

(c)in the event that a renewal of the Project Baseline in accordance with the
provisions of Section 5.03 leads to an outcome which is substantially different
from that in the Verification Report.

 

(d)The Seller will pay the cost of any post-registration physical changes and/or
revisions in Monitoring Plan formats and reporting as required and any
post-registration DOE related costs necessary for any possible re-Validation if
this is required by the UNFCCC or the DOE that carries out the Verification of
the Monitoring Reports.

 

ARTICLE VII

 

Initial Verification, Verification and Certification

 

Section 7.01   General Requirements

 

All GHG Reductions generated by the Project, until the end of the term of this
Agreement, shall be subject to (possible) Initial Verification, Verification and
Certification by a DOE in accordance with and subject to the provisions of this
Section 7.

 

Section 7.02    Designated Operational Entity

 

Subject to the Buyer’s written approval, the Seller shall contract with and
instruct the DOE to undertake the (Initial) Verification and Certification of
the GHG Reductions.

 

Section 7.03    Initial Verification

 

(a)At least 30 days prior to the Commissioning of the Project, the Seller shall
notify the Buyer in writing of the expected Project Commissioning Date.

 

(b)If requested by the Buyer, the Buyer shall instruct the DOE to carry out the
Initial Verification on the Project.

 

(c)In the event that the Initial Verification Report indicates that the Project
is not in compliance with the International Rules on monitoring requirements
and, in the opinion of the DOE, there is no reasonable prospect of such
compliance being obtained within a further 6 months then the Buyer may terminate
this Agreement by giving notice to the Seller.

 

Section 7.04 Verification and Certification

 

(a)Subject to the Buyer’s approval, the Seller shall instruct and contract with
a DOE to undertake the Verification and Certification of the GHG Reductions in
each Year within 15 calendar days after receipt by the Buyer of the Monitoring
Report.

 

(b)In the event that there is a discrepancy between the Monitoring Report and
the Verification Report, the Verification Report shall prevail.

 

ARTICLE VIII

 

Project Operation and Management

 

Section 8.01 Project Operation and Management

 

18

 

 

The Seller shall:

 

(a)carry out the Project with due diligence and efficiency and in conformity
with appropriate administrative, financial, engineering and environmental
practices and all other relevant requirements of this Agreement including
without limitation the requirements of Section 6.01;

 

(b)carry out the Project in accordance with the applicable International Rules;

 

(c)at all times operate and maintain its plant, machinery, equipment and other
property, and from time to time, promptly as needed, make all necessary repairs
and renewals thereof, all in accordance with sound engineering, financial and
environmental practices and the requirements of Section 6.01;

 

(d)satisfy any obligations in respect of applications for all Consents and
authorisations required by applicable law to implement, operate and maintain the
Project;

 

(e)keep the Project insured in accordance with applicable law and prudent
industry practice, which may be in the form of self-insurance; and

 

(f)be responsible of informing the Buyer about additional CPAs and act as a CME
pursuant to the International Rules.

 

ARTICLE IX

 

Certified Emission Reductions

 

Section 9.01   Authorisation

 

The Buyer shall be nominated as sole Focal Point.

 

Section 9.02   General Communication

 

The Parties agree that the Buyer shall become Project Participant and the sole
Focal Point for all communications with regard to the Project with the Executive
Board and the UNFCCC Secretariat; in particular with regard to instructions
regarding allocations of CERs upon Issuance of CERs. Nevertheless, all
communications from the Focal Point to the Executive Board shall be copied to
the Seller. All communications received from the Executive Board shall be
forwarded to the Seller by the Buyer. Any Executive Board communications sent or
received by the Seller concerning the Project shall be forwarded to the Buyer
within two weeks after sending the communications to or receiving the
communications from the EB.

 

Section 9.03   Establishment of Account

 

The Seller shall, if directed by the Buyer, establish an account to hold CERs.

 

Section 9.04   Delivery of CERs

 

Delivery of CERs under this Agreement takes place upon receipt of CERs into the
Buyer's Account.

 

Section 9.05   Transfer of Legal Title

 

The entire legal and beneficial title to the Contract CERs will pass to the
Buyer upon Delivery whereby transfer of risk shall take place, except that, in
the event of Transfer System Failure, the entire legal and beneficial title to
Contract CERs will be deemed to pass to the Buyer on receipt of the relevant
Certification Report by the CDM Executive Board.

 

19

 

 

ARTICLE X

 

Representations and Warranties

 

Section 10.01 Seller Representations

 

The Seller represents and warrants to the Buyer in each of the following terms
as at the date of this Agreement and at the Project Commissioning Date:

 

(a)The Seller is duly organised and validly existing under the laws of Israel
and is qualified to conduct its business in the Host Country;

 

(b)The execution, delivery and performance of this Agreement are within its
powers, have been duly authorised by all necessary action and do not violate or
conflict with or require any consent or waiver under any of the terms or
conditions in its governing documents or any material contract to which it is a
party or by which any of its assets are bound or affected, or any law, rule,
regulation, order, statement of claim, judgment, decree or other legal or
regulatory determination applicable to it;

 

(c)All Consents necessary for:

 

(i)the Seller to perform their obligations under this Agreement; and

 

(ii)the conduct of the business of the Seller and the construction, maintenance
and operation of the Project, have been obtained and are in full force and
effect. As of the Project Commissioning Date, the Seller has not received any
notice of violation of any material Consents relating to the Project;

 

(d)This Agreement constitutes legal, valid and binding obligations of the Seller
enforceable in accordance with its terms;

 

(e)There are no Bankruptcy Proceedings pending or being contemplated by the
Seller or, to its knowledge, threatened against the Seller;

 

(f)There are no claims, actions, proceedings or investigations pending or, to
the Seller knowledge, threatened against or relating to the Seller before any
competent authority that may materially adversely affect its ability to perform
this Agreement;

 

(g)The Seller is not subject to any judgment, rule, order, statement of claim,
injunction or decree of competent authority that materially adversely affects
its ability to perform this Agreement;

 

(h)This Agreement, the execution and delivery of this Agreement and the
fulfillment and compliance with the terms of this Agreement by the Seller will
not materially conflict with any of, or require the consent of any person under,
any loan or security agreement, or other material agreement to which the Seller
is a party;

 

(i)All information regarding the Project delivered from the Seller to the Buyer
is true and accurate;

 

(j)All Projects should have all governmental permits and approvals according to
the Host Country laws and regulations, which means that the licenses and permits
necessary for construction and development have been obtained;

 

(k)The Seller shall not, during the term of this Agreement, enter into any
contract or accept any obligation inconsistent or incompatible with its
obligations under this Agreement;

 

(l)The Seller has all unencumbered rights, title and interest to all CERs
generated by the Project;

 

20

 

 

(m)The Seller has not sold, will not sell, transferred, assigned, licensed,
disposed of, granted or otherwise created any interest or encumbrances in the
CERs, to any Third Party; and

 

(n)The Seller embraces the UN Global Compact's ten principles
(http://www.unglobalcompact.org/aboutthegc/thetenprinciples/index.html) in the
conduction of its businesses and the Project in particular.

 

Section 10.02   Buyer Representations

 

The Buyer represents and warrants to the Seller in each of the following terms
as at the date of this Agreement and at the Project Commissioning Date:

 

(a)It is duly organised and validly existing under the laws of The Netherlands
and is qualified to conduct its business in The Netherlands;

 

(b)The execution, delivery and performance of this Agreement are within its
powers, have been duly authorised by all necessary action and do not violate or
conflict with or require any consent or waiver under any of the terms or
conditions in its governing documents or any material contract to which it is a
party or by which any of its assets are bound or affected, or any law, rule,
regulation, order, statement of claim, judgment, decree or other legal or
regulatory determination applicable to it;

 

(c)This Agreement constitutes the legal, valid and binding obligations of the
Buyer enforceable in accordance with its terms;

 

(d)There are no Bankruptcy Proceedings pending or being contemplated by it or,
to its knowledge, threatened against the Buyer;

 

(e)There are no claims, actions, proceedings or investigations pending or, to
the Buyer’s knowledge, threatened against or relating to the Buyer before any
competent authority that may materially adversely affect its ability to perform
this Agreement;

 

(f)The Buyer is not subject to any outstanding judgment, rule, order, statement
of claim, injunction or decree of competent authority that materially adversely
affects its ability to perform this Agreement; and

 

(g)This Agreement, the execution and delivery of this Agreement and the
fulfillment and compliance with the terms of this Agreement by the Buyer will
not materially conflict with any of, or require the consent of any person under,
any loan or security agreement, or other material agreement, to which the Buyer
is a party.

 

ARTICLE XI

 

Failure to Generate or Transfer the Delivery Amount

 

Section 11.01   Production Failure or Transfer Failure

 

Should the Seller know, or reasonably anticipate, at any point in time that
there will be or has been a Production Failure or a Transfer Failure in respect
of any given Year, then the Seller shall immediately give a notice to the Buyer
advising the Buyer of this existing or anticipated failure. The notice must
include the following information:

 

(i)details as to the Seller's failure (or anticipated failure, as the case may
be) to generate the Delivery Amount or to have the requisite number of CERs
Delivered to the Buyer;

 

21

 

 

(ii)the total shortfall of GHG Reductions;

 

(iii)the likely delay before the shortfall can be recovered and the extent to
which the Delivery Amount for the subsequent Year is to be affected; and

 

(iv)any other details requested by the Buyer, which is related to the
performance of the Agreement.

  

ARTICLE XII

 

Rights in the Event of Gross Negligence, Fraud or Wilful Misconduct

 

Section 12.01  Rights in the Event of Gross Negligence, Fraud or Willful
Misconduct

 

Where a Production Failure or Transfer Failure occurs as a result of the Seller’
Gross Negligence, Fraud or Wilful Misconduct, then the Buyer shall be entitled
to terminate the Agreement, and;

 

(i)the Seller shall be liable for the Buyer’s Replacement Costs; and

(ii)recover from the Seller any Advanced Payment pursuant to Section 4.04 and
Schedule 2 in connection with the Project, which have been paid by the Buyer.

 

ARTICLE XIII

 

Events of Default

 

Section 13.01   Events of Default

 

(a)The occurrence at any time with respect to a Party of any of the following
events constitutes an Event of Default with respect to such Party:

 

(ii)the Party fails to pay when due any amount payable by it (under this
Agreement and such failure is not remedied within ten (10) Business Days after
written notice of such failure is given to such Party;

 

(iii)the Party fails to comply in any material respect with or perform in any
material respect any of its other obligations under this Agreement other than
the events that are specifically and expressly covered elsewhere in this Section
13.01 and (if it is capable of remedy) such failure is not remedied to the
reasonably satisfaction of the other Party within ten (10) Business Days after
written notice of such failure is given to the Party by such other Party;

 

(iv)any representation or warranty made or repeated or deemed to have been made
or repeated by the Party in this Agreement proves to have been incorrect of
misleading (in any material respect when made or repeated or deemed to have been
made or repeated);

 

(v)the commencement of Bankruptcy Proceedings in respect of the Party;

 

(vi)the Seller fails to maintain all necessary Consents in respect of the
Project or the performance of its obligations under this Agreement or fails to
comply with all applicable laws;

 

(vii)in respect of the Seller, the failure to notify the Project Commissioning
Date;

 

22

 

 

(viii)the dissolution or liquidation of the Seller or changes in the ownership
structure of the Seller in a manner that detrimentally affects its ability to
carry out the Project in the reasonable opinion of the Buyer;

 

(ix)in respect of the Seller, the DOE determines during Verification that the
Project does not comply and cannot be made compliable with the requirements of
the International Rules;

 

(x)material delay in the construction of the Project (i.e. by more than 6
months) or other materially adverse change in the status of the Project
construction or delay in the commencement of initial operations; or

 

(xi)Project Commissioning Date delayed by more than 12 months.

 

(b)If the Event of Default is Delivery to Third Parties, the remedies under
Section 12.01 (Rights in the Event of Gross Negligence, Fraud or Wilful
Misconduct) will be applicable.

 

ARTICLE XIV

 

Termination

 

Section 14.01   Suspension on Default

 

Upon the occurrence of any Event of Default or at any time thereafter while such
Event of Default subsists, the non-defaulting Party may by notice to the
defaulting Party suspend performance of its obligations under this Agreement.
If, prior to the exercise of rights under Section 14.02, such Event of Default
is remedied, the notice served under this Section 14.01 shall be deemed to be
withdrawn automatically.

 

Section 14.02   Termination on Default

 

Upon the occurrence of an Event of Default or at any time thereafter while such
Event of Default subsists (subject to any applicable grace period), the
non-defaulting Party may terminate this Agreement ten (10) Business Days after
the giving of written notice to the defaulting Party of its intention so to
terminate.

 

Section 14.03    Non-Default Termination

 

The Seller or Buyer may terminate this Agreement on or at any time after the
occurrence of any of the following events:

 

(a)the Seller’s or Buyer's obligations under this Agreement being suspended by
reason of (i) an event of Force Majeure (other than Physical Force Majeure)
continuing for more than 150 consecutive calendar days or for more than 180
calendar days in any Year or (ii) an event of Physical Force Majeure continuing
for a period in excess of 180 calendar days in any Year; or

 

(b)a change in law that renders the Agreement illegal or unenforceable or
results in a Party becoming unable to perform its obligations under this
Agreement (except to the extent that the Parties agree to amend this Agreement
pursuant to Section 15.09).

 

The Seller or Buyer may terminate this Agreement on or at any time after the
occurrence of the following event:

 

(c)the Authorising Annex I Party withdraws from the Kyoto Protocol or revokes
its Authorisation for the Buyer with respect to the Project and the Buyer fails,
prior to the next scheduled Delivery Date, to obtain Authorisation from another
Annex I Party with respect to the Project that would allow it to take Delivery
of the CERs or on that scheduled Delivery Date.

 

23

 

 

Section 14.04   Cost on Default

 

Upon the occurrence of an Event of Default in respect of the Seller or at any
time thereafter while such Event of Default subsists, the Buyer has the right to
require the Seller to reimburse the Seller any cost and expenses pursuant to
Section 4.04 and Schedule 2 in connection with the Project, which has been paid
by the Buyer.

 

Section 14.05    Automatic Termination

 

This Agreement shall terminate automatically on the Expiry Date.

 

ARTICLE XV

 

Miscellaneous Provisions

 

Section 15.01  Amendments to the Agreement

 

Except as otherwise provided herein, this Agreement may not be amended except by
a written agreement executed between the Parties.

 

Section 15.02  Confidentiality

 

The Parties shall treat the terms of this Agreement and all information provided
under or in connection with it (collectively, “Confidential Information”) as
confidential and may not either disclose Confidential Information or use it
other than for bona fide purposes connected with the Agreement without the prior
written consent of the other Party, except that consent is not required for
disclosure to:

 

(a)directors or employees of a Party, as long as they in turn are required by
that Party to treat the Confidential Information as confidential in favour of
the other Party on terms substantially the same as those set out in this Section
15.02;

 

(b)persons professionally engaged by a Party, as long as they (i) are subject to
statutory professional secrecy rules or similar legal concepts under applicable
law, or (ii) in turn are required by that Party to treat the Confidential
Information as confidential in favour of the other Party on terms substantially
the same as those set out in this Section 15.02;

 

(c)the extent legally required by any government, agency or regulatory authority
having jurisdiction over that Party (it being understood that Seller is subject
to the reporting requirements of the U.S. Securities Exchange Act of 1934, as
amended, and, as such, is permitted to make disclosure of information required
thereunder);

 

(d)any bank, other financial institution or rating agency to the extent required
in relation to the financing of a Party’s business activities, as long as the
bank or other financial institution or rating agency, as the case may be, is
required by that Party to treat the Confidential Information as confidential in
favour of the other Party on terms substantially the same as those set out in
this Section 15.02;

 

(e)the extent required by any applicable laws, judicial process or the rules and
regulations of any regulated market or recognised stock exchange;

 

(f)any intended assignee of the rights and interests of a Party under this
Agreement or to a person intending to acquire an interest in a Party or that
Party’s holding company as long as the intended assignee or acquirer in turn is
required by that Party to treat the Confidential Information as confidential in
favour of the other Party on terms substantially the same as those set out in
this Section 15.02;

 

24

 

 

 

(g)the extent that the Confidential Information is in or lawfully comes into the
public domain other than by breach of this Section 15.02; or

 

(h)price reporting agencies for the calculation of an index as long as the
identity of the other party is not revealed. It must also be a precondition of
the disclosure agreement between a Party and the price reporting agency that
only the price is released by the price reporting agency and not the identity of
either Party.

 

Section 15.03   Notices

 

(a)Any notice, communication, statement, request or correspondence required or
permitted under the terms of this Agreement shall be in writing, in the English
language (it being understood that any such communication in a language other
than English shall be of no force and effect), and shall be delivered
personally, or via courier, mail, or facsimile to the address and telecopier
numbers provided in Schedule 3.

 

(b)Any notice, communication, statement, request or correspondence made or
delivered by a Party to the other Party hereunder will only be effective:

(i)if by way of fax, when received in legible form

(j)if by way of electronic mail, when it has been delivered to the relevant
address; or

(ii)If by way of letter, when it has been delivered at the relevant address.

 

Section 15.04 Evidence of Authority

 

The Parties shall furnish to each other sufficient evidence of the authority of
the person or persons who will, on their behalf, take any action of execute any
documents required or permitted to be taken or executed by the respective
Parties under this Agreement, and the authenticated specimen signature of each
such person.

 

Section 15.05 Assignment

 

Subject to the following sentence, neither Party may assign or transfer its
rights or obligations under this Agreement to any party without the prior
written consent of the other Party.

 

Section 15.06 Survival of Provisions

 

The respective rights and obligations of the Parties contained within Sections
15.02, 15.03, 15.06, 15.10, 15.11 and 15.12 will survive any termination under
this Agreement.

 

Section 15.07 Execution in counterparts; Language

 

This Agreement shall be executed in two counterparts in the English language,
each of which shall be an original.

 

Section 15.08 Entire Agreement

 

This Agreement constitutes the entire agreement and understanding of the Parties
with respect to its subject matter and supersedes and extinguishes any
representations previously given or made with respect to its subject matter
other than those given or made in the Agreement, but nothing in this section
15.08 limits or excludes any liability for fraud in relation to those
representations.

 

25

 

 

Section 15.09 Severability

 

If any provision or part of a provision of this Agreement is found by a court,
arbitrator or other authority of competent jurisdiction to be void or
unenforceable, that provision or part of a provision is to be deemed deleted
from this Agreement and the remaining provisions to continue in full force and
effect. The Parties shall in this event seek to agree upon a valid and
enforceable provision or part of a provision to replace the provision or part of
a provision found to be void and unenforceable.

 

Section 15.10 Governing Law

 

This Agreement is governed by and to be construed in accordance with the laws of
England and Wales.

 

Section 15.11 Arbitration

 

The Parties agree that any difference or dispute arising under, out of or in
connection with this Agreement that the Parties are unable to settle between
themselves is to be resolved by arbitration. Arbitration shall take place in
accordance with the Rules of Arbitration of the International Chamber of
Commerce applicable at the time of commencement of arbitration and the
arbitration shall take place in London. The language of the arbitration shall be
English and the number of arbitrators shall be three. The decision of the
arbitrators shall be final and binding upon the Parties.

 

Section 15.12 Waiver of Sovereign Immunity

 

Each Party hereby irrevocably agrees that, to the extent it or any of its assets
or property has or hereafter may acquire any right of immunity as against the
other Party or any other Person from any legal proceedings to enforce or collect
upon this Agreement or related to any of its other liabilities or obligations in
connection with this Agreement or the Project, it hereby expressly and
irrevocably waives and agrees not to assert any such immunity.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

Puresphere Ltd.           /s/ Yoav Ben Yehuda, Chairman   16 January 2012      
    /s/ Shlomi Palas, General Manager   16 January 2012       Vattenfall Energy
Trading Netherlands N.V.               /s/ Steven Asplin, Managing Director   16
January 2012  

 

26

 

 

SCHEDULE 1

 

DESCRIPTION OF THE PROJECT

 



Name of the Project (as in the PoADD):  

Landfill Gas Programme of Activities in Ghana

      Description of the Project:  

Capture, destruction and/or utilisation of methane gas formed in and emitted
from those landfills in Ghana. As at the date of this Agreement, the Project
includes the CPA Oti Sanitary Landfill in Kumasi. The Parties agree that the
maximum number of CPAs to be included shall be nine (9) and the inclusion of a
new CPA into the Project shall follow the procedure in Section 3.06. It is the
intention of the Seller to commence the Project with the Oti Sanitary Landfill
in Kumasi followed by the Sofokrom site in Takoradi. The order of inclusion of
other sites will be based on commercial factors.

 



Host Country:  

Ghana

 

Location:  

Oti Sanitary Landfill: The landfill is located in Kumasi, Ghana with a postal
address of PO Box 1916, Kumasi, Ghana. The landfill’s geo-coordinates are: 6°
41' 0" North, 1° 37' 0" West. 

 

Others: to be communicated later as and when the decision to include them in the
Project is made.

     

Project Commissioning date:

 

  1 December 2012





27

 

 

SCHEDULE 2

 

Cost and Expenses

 

Cost Item  

Paying

Party

 

Refunded

by the

Seller on

Delivery

 

Maximum

Cost

  Payment Milestone  

Payment

to

PoADD drafting   £ Buyer £  Seller   ¨   TBD   XXX   Seller Additional CPA
drafting   £ Buyer £ Seller   ¨   TBD   XXX   Seller PoADD Validation   £ Buyer
£ Seller   ¨   TBD   As agreed with DOE   DOE Registration   £ Buyer £ Seller  
¨   TBD   As per UNFCCC   UNFCCC 1st Verification*   £ Buyer £ Seller    ¨*  
TBD   As agreed with DOE   DOE Yearly Verifications   £ Buyer £ Seller    ¨*  
TBD   As agreed with DOE   DOE Environmental Impact Assessment   £ Buyer (first
two only; all others the responsibility of Seller)    ¨*   TBD   To be
determined by the Buyer   To be determined by the Buyer

 

* See Section 4.04 (b)

28

 

 

SCHEDULE 3

 

Key Commercial Terms

 

29

 

 

Total expected Delivery Amount  in respect of the first CPA (Oti Sanitary
Landfill) plus increasing amounts as new cells are added at Oti and new CPAs
join the project.  The figures for Oti Sanitary Landfill below are only in
respect of the existing cells, which is approximately 35% of the landfill.   The
actual figures will be larger as the new cells are added.

 

Delivery Date

and annual

expected

Delivery

Amount

Year Annual expected Delivery Amount  Delivery Date   2012   By March 31, 2013  
2013   By March 31, 2014   2014   By March 31, 2015   2015   By March 31, 2016  
2016   By March 31, 2017   2017   By March 31, 2018   2018   By March 31, 2019  
2019   By March 31, 2020   2020   By March 31, 2021

 

Delivery Period March 31, 2013 through March 31, 2021 in respect of CERs
generated from 2012 through and including 2020. Contract CERs

100% of the CERs Issued in respect of GHG Reductions generated under the Project
during the Delivery Period.

 

Unit Price XXX% of the Market Spot Price Buyer's  Account To be provided in a
separate writing Seller’s Cash Account To be provided in a separate writing
Address for notices For the Seller:       Address: Puresphere Ltd.  
                                          For the Buyer:       Address:
Vattenfall Energy Trading Netherlands N.V.        

 

30

 

 

Schedule 4

 

Potential CPAs to Be Included in the Project

 

It is intended that Takoradi Current and New will be one CPA each and not two
separate CPAs. Please see below.

 

Name of landfill Size Timing to Sign
with landfill
owner Expected
CERs (annual
average
through 2020) Notes Accra 2013 To be determined Signed in November 2010   This
will be the new site to receive 900+ tons of organic waste per day starting in
2013.  It will be semi-engineered with cells and international waste management
practice.  The current plan is to set up a transfer station in Accra to sort and
recycle the non-organic component of the waste.   The landfill will receive the
organic waste only.  This site will be suitable for a CDM project in 2017.

Takoradi (current)

 

 

5 hectares Signed in October 2011   Sofokrom is an existing landfill that is
closing at the end of 2012.  Dumping started in 2007.  It has 15 meters average
depth.  There is on-site recycling of rubber.  The site has received an average
of 600 tons per day since opening in the beginning of 2007. Takoradi (new) 10+
hectares Signed in October  2011   Immediately next to the existing site is a
new, engineered landfill site that is going to open in the beginning of 2012.
 It is designed to receive waste for up to 15 years. It is lined and will be of
comparable quality to Oti in Kumasi.  It is going to be operated by the same
company that is operating Oti and will be operated to the same standard.  Every
day, the new waste will be compacted and covered.  There are 3 phases to the
new, engineered site.  Each phase has 3 cells.  Each phase will last for 5
years.  Each cell in the new phase is expected to have a depth of 10 meters when
it is closed.

 

31

 

 

Tema (new) 10 hectares August 2011   200 meters away from Tema current site is a
new site to be opened in 2012.  It is a semi-engineered site and will consist of
8 cells and will receive waste for 9 years.  It will be operated by the same
company that is operating Oti in Kumasi and the Takoradi sites (above) and,
again, to the same standard.  It is semi-engineered in that it has everything
that Oti has except that it is not expected to be lined.  This site has a
leachate treatment system. Saba 4-5 hectares (larger than Oblogo 1 in the study)
and 25 meters depth (old limestone quarry) 2012   This is the first of 2 Accra
landfill sites receiving waste today.  It receives more than 1,000 tons of MSW
per day.  It will close in 2013.  It will be suitable for a CDM project in 2-3
years. Ablekuma 3-4 hectares (comparable to Oblogo 1 in the site study) and 50
meters deep (it is an old lime-stone quarry) Signed in June 2011   This is the
second of 2 Accra landfill sites receiving waste today.  It receives more than
1,000 tons of MSW per day.  It will close in 2013.  It will become suitable for
a CDM project in 3-4 years.  This site will have a leachate treatment system
installed. Tamale To be determined 2012   We are starting negotiations now on
this site and are waiting for verified information.

 

32

 

 

Oblogo/Mallam 6-7 hectares in an old limestone quarry site and is 30-50 meters
deep Signed in November 2010   This site consists of four separate, but adjacent
sites, which, together, received over 1,000 tons of MSW per day for several
years. Nigerian sites To be determined 2012   Puresphere is traveling to Nigeria
in early August 2011 to commence negotiations and work on the various Lagos
sites being offered to us.

 

33

 

 

Schedule 5

 

CPA Confirmation Schedule

 

 

[Page intentionally left blank]

 



34

 

